NEWS RELEASE OTC BB: VCTZF Cusip# 91881202 DIRECTOR RESIGNATION February 26, 2010, Valcent Products Inc. (the “Company”, or “Valcent”), announced effective February 17, 2010 that Mr. George Stapleton has resigned as a Director of the Company and all its affiliates. On behalf of the Company and the Board, Chris Bradford President and CEO, stated “Mr. Stapleton’s expertise has been a great asset both in the development and the building of our Company. We thank him for his commitment and support and wish him the very best in his future projects.” About Valcent Products Inc: Valcent Products Inc. (OTCBB: VCTZF) specializes in growing solutions and plant based consumer products and is a leader in the development of innovative and practical eco-technologies. For more information, visit: www.valcent.net and www.valcent.eu and contribute at http://blog.valcent.net/ . Contacts: Investor RelationsMedia Relations Gerry Jardine or Mike ParkerNancy Tamosaitis
